                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               CHARLESTON DIVISION


SHERRY LEE GREENE,

                            Plaintiff,

v.                                           CIVIL ACTION NO. 2:18-cv-00545

ANDREW SAUL,
Commissioner of Social Security,

                            Defendant.


                                         ORDER

      This action was referred to United States Magistrate Judge Dwane L. Tinsley

for submission to this court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). On July 9, 2019, Magistrate Judge

Tinsley submitted his Proposed Findings of Fact and Recommendation [ECF No. 11]

(“PF&R”), recommending the court affirm the final decision of the Commissioner,

grant judgment in favor of the defendant, deny the defendant’s Motion to Dismiss

[ECF No. 9], and dismiss this matter from the docket. To date, no objections to

Magistrate Judge Tinsley’s PF&R have been filed, and the time period for the filing

of objections has passed.

      Accordingly, the court ADOPTS and INCORPORATES herein the PF&R. For

the reasons stated, the court AFFIRMS the final decision of the Commissioner,
GRANTS judgment in favor of the defendant, DENIES the defendant’s Motion to

Dismiss [ECF No. 9], and DISMISSES this matter from the docket.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record,

any unrepresented party, and the Magistrate Judge.

                                      ENTER:       August 1, 2019




                                         2
